

EXHIBIT B



No. ____________ 
 $_______________

 
THE SMALL BUSINESS COMPANY, INC.


10% CONVERTIBLE SUBORDINATED DEBENTURE
Due January 31, 2009
(Subordinated to Senior Debt)


Dated __________2007


On December 31, 2009, The Small Business Company, Inc., a corporation organized
and existing under the laws of the State of Delaware (“Company”), for value
received, hereby promises to pay to the registered holder(s) hereof (unless this
Debenture shall have been earlier redeemed or converted into shares of the
common stock, par value $0.0001 per share, of the Company (“Common Stock”), as
hereinafter provided), at the office of the Company, the principal sum of
Twenty-five Thousand Dollars ($25,000.00), and to pay interest thereon from the
date hereof until payment or conversion (as hereinafter provided) of such
principal sum, at the rate of ten percent (10%) per annum, payable on April 1,
July 1, October 1 and January 1 of each year and at maturity. This Debenture is
one of an initially authorized issue of debentures of the Company, in the
aggregate principal amount of Five Hundred Thousand Dollars ($500,000),
designated as the 10% Convertible Subordinated Debentures (“Debentures”), all of
like tenor (except as to number and denomination), issuable in integral
multiples of One Hundred Dollars ($100).


Subordination


The payment of the principal of and interest on this Debenture is expressly
subordinated to all Senior Debt (as hereinafter defined) of the Company, and, by
acceptance of this Debenture, each registered holder hereof expressly agrees to
such subordination. “Senior Debt” means (i) all indebtedness, secured or
unsecured, evidenced by a note or similar instrument, whether now outstanding or
hereafter created, incurred, assumed, issued or guaranteed by the Company which
is for money borrowed, and (ii) renewals, extensions and refundings of such
indebtedness, unless in any case it is provided that the particular
indebtedness, renewal, extension or refunding is not Senior Debt.


Optional Conversion


From the date of issuance of this Debenture and at any time thereafter until and
including, but not after, December 31, 2009, or, if called for redemption in
whole or in part at the option of the Company, at any time until and including,
but not after, the date fixed for redemption, upon surrender of this Debenture
at the office of the Company, the registered holder(s) hereof shall be entitled
to convert the principal amount of this Debenture, or any portion thereof
(including amounts called for redemption), in integral multiples of One Hundred
Dollars ($100), into shares of Common Stock, fully-paid and non-assessable, at a
price of $0.20 per share..


Accrued interest, if any, on the principal amount of this Debenture, or any
portion thereof, which is converted into Common Stock will be determined as of
the date of conversion; the registered holder(s) hereof shall be entitled to
convert the amount of such accrued interest, or any portion thereof, in integral
multiples of One Hundred Dollars ($100), into shares of Common Stock, fully-paid
and non-assessable; any such accrued interest on converted principal which
interest is not converted into Common Stock will be paid in cash to the
registered holder(s) hereof within ten (10) days following such conversion date.


The above conversion rates are subject to adjustment in case the Company pays to
its shareholders a dividend payable in Common Stock or in other securities
carrying rights to acquire Common Stock or assets (other than cash); or, if it
subdivides or combines its Common Stock; or if there is a split, reverse split
or other reclassification of the Common Stock; or if rights or warrants are
issued to all shareholders entitling them to purchase Common Stock or other
securities at a price per share less than the then effective purchase price
payable for shares of Common Stock acquired upon conversion of Debentures. No
adjustment to the conversion rate is required if the Company otherwise issues,
in exchange for cash, property or services, Common Stock or any security
carrying rights to acquire Common Stock.
 
 
B-1

--------------------------------------------------------------------------------

 

Optional Redemption


At any time after December 31, 2007, the Company may, at its option, redeem all
of the Debentures at any time or some of them from time to time, upon payment of
105% of the principal amount thereof plus accrued interest to the date of
redemption. Notices of such optional redemption will be mailed at least fifteen
(15) days prior to the redemption date to each holder of Debentures to be
redeemed at the registered address of such holder; Debentureholders receiving
such notice may convert all or a part of the aggregate principal amount of
Debentures held by them to Common Stock prior to the date of redemption, in
accordance with the conversion terms set forth herein.


Registration and Transfer


This Debenture shall be registered as to principal in the name of the owner(s)
at the principal office of the Company, and is transferable only at said office
by the registered owner(s) or duly authorized attorney. No transfer of this
Debenture shall be registered unless the Company is satisfied that such transfer
will not result in the original issuance of this Debenture being considered to
be in violation of the Securities Act of 1933, as amended, or other applicable
securities laws and regulations. This Debenture is divisible upon surrender for
optional conversion in part into Common Stock, in which case a new Debenture, in
the amount of the principal and accrued interest, if any, not converted will be
issued in the name of the registered holder(s) hereof.


Events of Default


The following shall constitute events of default under this Debenture:


1. Default in the payment of interest on this Debenture, when and as such
interest shall have become due and payable, whether at maturity or otherwise,
which default shall have continued for a period of thirty (30) days;


2. Default in the payment of the principal of this Debenture when due, whether
at maturity or otherwise, which default shall have continued for a period of
thirty (30) days;


3. Default in the due observance or performance of any other condition or
covenant contained in this Debenture required to be kept or performed by the
Company, which default shall have continued for a period of ninety (90) days
after written notice thereof shall have been given to the Company by the
holder(s) hereof;


4. The elapsing of a period of sixty (60) days after:


(a) the adjudication of the Company as a bankrupt by a decree of a court of
competent jurisdiction;


(b) the entry by such a court of an order approving a petition seeking
reorganization of the Company under the Federal Bankruptcy Code or any other
applicable law or statute of the United States of America or any state thereof;
or


(c) the appointment by order of such a court of a receiver or receivers of the
Company or of all or any substantial part of the property of the Company upon
the application of any creditor in any insolvency or bankruptcy proceeding;


provided that any such order or decree shall not have been vacated or set aside,
but that such period of sixty (60) days shall not include any period during
which any such decree or order shall be stayed upon appeal or otherwise;


5. The filing by the Company of a petition for voluntary bankruptcy or the
making by it of a general assignment for the benefit or creditors or the
consenting by it to the appointment of a receiver or receivers of all or
substantially all of the property of the Company; or the filing by the Company
of a petition or answer seeking reorganization under the Federal Bankruptcy Code
or any other applicable law or statute of the United States of America or any
state thereof or seeking the benefits of any insolvency act; or the admission in
writing by the Company of its inability to pay its debts generally as they
become due.


Consolidation, Merger and Sale


Nothing contained in any of the Debentures shall prevent any consolidation or
merger of the Company with or into any other corporation or corporations, or
successive consolidations or mergers in which the Company or its successor or
successors shall be a party or parties, or shall prevent any sale or conveyance
of the property of the Company, as an entirety or substantially as an entirety,
to any other corporation authorized to acquire the same; provided, however, and
the Company covenants and agrees, that, upon any such consolidation, merger,
sale or conveyance, the due and punctual payment of the principal of and
interest on all of the Debentures, according to their tenor, shall be expressly
assumed by the corporation formed by such consolidation or the corporation into
which the Company shall have been merged or the corporation acquiring such
property. In case of any such consolidation, merger, sale or conveyance, and in
case the successor corporation shall have assumed by instrument in writing the
due and punctual payment of the principal of and interest on all of the
Debentures, and the due and punctual performance of all covenants and conditions
set forth therein, such successor corporation shall succeed to the Company as
party thereto with the same effect as if it had been named therein as a party;
and such successor corporation thereupon may cause to be signed and may issue,
either in its own name or in the name of the Company, any or all of such
Debentures issuable which theretofore shall not have been issued by the Company.
The Company covenants and agrees that, in case it shall consolidate or merge
with, or shall sell its property as an entirety or substantially as an entirety
to, any other corporation, as part of the terms of such consolidation, merger or
sale, the holder(s) hereof will thereafter be entitled to convert this Debenture
into the same kind and amount of securities (including in that term stock of any
class or classes) and other assets as may be issuable or distributable by the
terms of such consolidation, merger or sale with respect to the number of shares
of Common Stock into which this Debenture is convertible at the time of such
consolidation, merger or sale.
 
 
B-2

--------------------------------------------------------------------------------

 


Modification and Amendment


The Debentures may be modified or amended with the consent of the holders of at
least sixty-six and two/thirds percent (66-2/3%) in principal amount of the
Debentures then outstanding; provided that no such modification may (i) extend
the fixed maturity of any Debenture, or reduce the principal amount thereof, or
reduce the rate or extend the time of payment of interest thereon; or impair the
conversion rights of the holders of Debentures without the consent of the
holder(s) of each Debenture so affected, or (ii) reduce the aforesaid percentage
of Debentures, the consent of the holders of which is required for any such
modification, without the consent of the holders of all Debentures then
outstanding. Without the consent of any Debentureholder, the Company may amend
the Debentures to cure any ambiguity, defect or inconsistency or to provide for
uncertificated Debentures in addition to or in place of certificated Debentures
or to make any change that does not materially adversely affect the rights of
any Debentureholder.


No Recourse Against Others


A director, officer, employee or stockholder, as such, of the Company shall not
have any liability for any obligations of the Company under the Debentures or
for any claim based on, in respect of or by reason of, such obligations or their
creation. Each Debentureholder by accepting a Debenture waives and releases all
such liability. The waiver and release are part of the consideration of the
issue of the Debentures.


IN WITNESS WHEREOF, THE SMALL BUSINESS COMPANY, INC. has caused this Debenture
to be signed in its corporate name by its President or a Vice President,
manually or in facsimile, and its corporate seal or a facsimile thereof to be
imprinted hereon and attested by the manual or facsimile signature of its
Secretary or an Assistant Secretary.





    THE SMALL BUSINESS COMPANY, INC.           
By:______________________________     
President
      [CORPORATE SEAL]                Attest:___________________________    
Secretary 



THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
WITH RESPECT TO THIS DEBENTURE UNDER SAID ACT AND SUCH LAWS OR AN OPINION OF
COUNSEL (WHICH MAY BE COUNSEL TO THE ISSUER) SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.


 
B-3

--------------------------------------------------------------------------------

 

THE SMALL BUSINESS COMPANY, INC.




10% CONVERTIBLE SUBORDINATED DEBENTURE
Due December 31, 2009
(Subordinated to Senior Debt)




CONVERSION NOTICE


Each undersigned registered holder of this Debenture elects to convert $ (all or
a portion of the outstanding principal balance and accrued interest; integral
multiples of $500 only) of this Debenture into Common Stock of the Company,
pursuant to the terms and conditions set forth herein; the certificate
evidencing such Common Stock will be issued in the name of the undersigned
registered holder(s).



Dated_______________________         
(Signature of Holder) 
               
(Print or Type Name) 
               
(Signature of Holder) 
               
(Print or Type Name) 



   

--------------------------------------------------------------------------------


THIS NOTICE AND THE DEBENTURE OF WHICH IT IS A PART MUST BE PRESENTED AT THE
OFFICE OF THE COMPANY TO EFFECT CONVERSION INTO COMMON STOCK. UPON SURRENDER OF
THIS DEBENTURE AS AFORESAID, THE COMPANY WILL ISSUE A REPLACEMENT CERTIFICATE,
IN THE AMOUNT OF ANY PRINCIPAL BALANCE NOT CONVERTED, TO THE HOLDER(S) HEREOF.
 
 
B-4

--------------------------------------------------------------------------------

 

